DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/402,225, application filed on 05/02/2019, and Applicant’s amendment filed on 03/10/2022.  Claims 7, 17, and 27 are cancelled by Applicant.  Claims 1, 8, 11, 18, 21, and 28 are currently amended by Applicant.  Claims 1-6, 8-16, 18-26, and 28-30 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments filed 03/10/2020 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made.

4.	With regard to the allowable subject matter indicated by the Examiner in the Non-Final office action dated 12/10/2021, the allowable subject matter is currently withdrawn in light of Examiner’s further search and consideration of the claims, and the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 8-10, 18-20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Banerjee et al. (US PG Pub No. 2018/0101173) in view of Walsh et al. (US Patent No. 10,124,912).

8.	With respect to claim 8, Banerjee teaches:
a drone, comprising a battery (see drone, Fig 4A @ 430a; see drone powered by batteries, para 99-101, drone may include a battery), 
wherein the battery is used for supplying electric power for the drone (see drone powered by batteries, para 99-101), and 
the battery is adapted to connect with a charging connector (drone may engage with a charging port at a landing pad, which is a power supply port to supply power to the drone in order to charge its batteries, para 134-136); and 
(see landing pad 534b of Fig 5, showing landing pad as a base station/docking-station/charging station for a drone, para 133-136), comprising: 
a charging device (see charging port at a landing pad as a charging device, which is a power supply port to supply power, para 134-136; drone may engage with a charging port at a landing pad, which is a power supply port to supply power to the drone in order to charge its batteries, para 134-136), comprising: 
a power supply connector, adapted to connect to the charging connector (see charging port, which is a power supply port to supply power, para 134-136); 
a power supply, adapted to provide electric power (see supplying power to recharge batteries of a drone, para 134-136, see system including a power bus, para 180-181); and 
a power controller, coupled to the power supply and the power supply connector (see controlled power bus of overall system/apparatus, see drone sending signals to/from landing pad to determine whether drone is compatible with landing pad power charging, and the condition/status of the battery on the drone for determining charge prioritization among the drone and other drones, para 99-103 and 133-139, 179-184), 
wherein the power controller is used to determine a battery specification of the battery and charge the battery from the power supply (see drone sending signals to/from landing pad to determine whether drone is compatible with landing pad power charging, and the condition/status of the battery on the drone for determining charge prioritization among the drone and other drones, para 99-103 and 133-139; see determining charge capacity of drone battery, para 103). 
	Banerjee appears to be silent regarding:
a temperature control system, the temperature control system comprising: 
at least one fan; 
a temperature detector, obtaining an inner temperature of an inner space of the base station; 
a heating device, generating thermal energy; and 
a temperature control processor, coupled to the at least one fan, the temperature detector and the heating device, and controlling the at least one fan and the heating device to be powered on or powered off according to the inner temperature.
	However, Walsh teaches:
a temperature control system (see controlling temperature of storage space/unit or landing pad for drone with use of either heater or air conditioning system based on current temperature and a set setpoint for temperature to lower or raise, Col 3, lines 45-60, also see Col 8, lines 48-65), the temperature control system comprising: 
at least one fan (see cooling unit and/or air conditioner, Col 3, lines 45-60, also see Col 8, lines 48-65); 
(measuring or having an interior temperature of a storage compartment for a drone, Col 3, lines 45-60, also see Col 8, lines 48-65); 
a heating device, generating thermal energy (heater or air conditioning system based on current temperature and a set setpoint for temperature to lower or raise, Col 3, lines 45-60, also see Col 8, lines 48-65); and 
a temperature control processor, coupled to the at least one fan, the temperature detector and the heating device, and controlling the at least one fan and the heating device to be powered on or powered off according to the inner temperature (see controlling temperature of storage space/unit or landing pad for drone with use of either heater or air conditioning system based on current temperature and a set setpoint for temperature to lower or raise, Col 3, lines 45-60, also see Col 8, lines 48-65).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the temperature control feature of Walsh into the drone landing pad/system/base station of Banerjee for at least the following reasons: it would be advantageous to the skilled artisan to be able to control the temperature of the environment or landing site that is storing and/or charging the drone in order to keep the drone and/or its contents at a safe operating or storage temperature.

9.	With respect to claim 18, Banerjee teaches:
(see landing pad 534b of Fig 5, showing landing pad as a base station/docking-station/charging station for a drone, para 133-136), comprising: 
a charging device (see charging port at a landing pad as a charging device, which is a power supply port to supply power, para 134-136; drone may engage with a charging port at a landing pad, which is a power supply port to supply power to the drone in order to charge its batteries, para 134-136), comprising: 
a power supply connector, adapted to connect to the charging connector (see charging port, which is a power supply port to supply power, para 134-136); 
a power supply, adapted to provide electric power (see supplying power to recharge batteries of a drone, para 134-136, see system including a power bus, para 180-181); and 
a power controller, coupled to the power supply and the power supply connector (see controlled power bus of overall system/apparatus, see drone sending signals to/from landing pad to determine whether drone is compatible with landing pad power charging, and the condition/status of the battery on the drone for determining charge prioritization among the drone and other drones, para 99-103 and 133-139, 179-184), 
wherein the power controller is used to determine a battery specification of the battery and charge the battery from the power supply (see drone sending signals to/from landing pad to determine whether drone is compatible with landing pad power charging, and the condition/status of the battery on the drone for determining charge prioritization among the drone and other drones, para 99-103 and 133-139; see determining charge capacity of drone battery, para 103). 
Banerjee appears to be silent regarding:
a temperature control system, the temperature control system comprising: 
at least one fan; 
a temperature detector, obtaining an inner temperature of an inner space of the base station; 
a heating device, generating thermal energy; and 
a temperature control processor, coupled to the at least one fan, the temperature detector and the heating device, and controlling the at least one fan and the heating device to be powered on or powered off according to the inner temperature.
	However, Walsh teaches:
a temperature control system (see controlling temperature of storage space/unit or landing pad for drone with use of either heater or air conditioning system based on current temperature and a set setpoint for temperature to lower or raise, Col 3, lines 45-60, also see Col 8, lines 48-65), the temperature control system comprising: 
at least one fan (see cooling unit and/or air conditioner, Col 3, lines 45-60, also see Col 8, lines 48-65); 
(measuring or having an interior temperature of a storage compartment for a drone, Col 3, lines 45-60, also see Col 8, lines 48-65); 
a heating device, generating thermal energy (heater or air conditioning system based on current temperature and a set setpoint for temperature to lower or raise, Col 3, lines 45-60, also see Col 8, lines 48-65); and 
a temperature control processor, coupled to the at least one fan, the temperature detector and the heating device, and controlling the at least one fan and the heating device to be powered on or powered off according to the inner temperature (see controlling temperature of storage space/unit or landing pad for drone with use of either heater or air conditioning system based on current temperature and a set setpoint for temperature to lower or raise, Col 3, lines 45-60, also see Col 8, lines 48-65).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the temperature control feature of Walsh into the drone landing pad/system/base station of Banerjee for at least the following reasons: it would be advantageous to the skilled artisan to be able to control the temperature of the environment or landing site that is storing and/or charging the drone in order to keep the drone and/or its contents at a safe operating or storage temperature.

10.	With respect to claim 28, Banerjee teaches:
	determining a battery specification of a battery of a drone (see drone sending signals to/from landing pad to determine whether drone is compatible with landing pad power charging, and the condition/status of the battery on the drone for determining charge prioritization among the drone and other drones, para 99-103 and 133-139; see determining charge capacity of drone battery, para 103);
	charging the battery of the drone according to the battery specification (see drone landing based on charge level of battery dropping below particular charge level to then charge the drone battery on the landing pad, para 100).
	Banerjee appears to be silent regarding:
	obtaining an inner temperature of an inner space of the base station; and
	controlling a fan and a heating device to be powered on or powered off according to the inner temperature.
	However, Walsh teaches:
	obtaining an inner temperature of an inner space of the base station (measuring or having an interior temperature of a storage compartment for a drone, Col 3, lines 45-60, also see Col 8, lines 48-65); and
	controlling a fan and a heating device to be powered on or powered off according to the inner temperature (see controlling temperature of storage space/unit or landing pad for drone with use of either heater or air conditioning system based on current temperature and a set setpoint for temperature to lower or raise, Col 3, lines 45-60, also see Col 8, lines 48-65).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the temperature control feature of Walsh into the drone landing pad/system/base station of Banerjee for at least the following reasons: it would be advantageous to the skilled artisan to be able to control the temperature of the environment or landing site that is storing and/or charging the drone in order to keep the drone and/or its contents at a safe operating or storage temperature.

11.          With respect to claims 9 and 19, Banerjee teaches:
wherein the base station further comprises 
an environmental monitoring system (a environmental environment computer vision tracker, para 87), the environmental monitoring system comprising: 
at least one external sensor, acquiring environmental sensing data outside the base station (see vision tracker sensors to determine landscapes, roads, streets, etc., para 87); and 
an environmental control processor, controlling an operation of the drone according to the environmental sensing data (see controlling the drone based on the environment as determined by the environmental computer vision tracker, para 87).

12.          With respect to claims 10 and 20, Banerjee teaches:
wherein the charging device further comprises a backup power supply, the backup power supply comprising at least one of an uninterruptible power supply system, an electric generator and a solar panel (see para 99-103 and 133-139, 179-184).


Allowable Subject Matter
13.	Claims 1-6, 11-16, 21-26 and 29-30 are allowable over the prior art of record.


a power controller, coupled to the power supply and the power supply connector, 
wherein the power controller is used to determine a battery specification of the battery and charge the battery from the power supply according to the battery specification; 
an image sensor, detecting the infrared light; 
a positioning processor, coupled to the image sensor, and controlling the drone to be landed on a platform of the base station according to the infrared light; and 
a positioning structure, coupled to the positioning processor, 
wherein the positioning structure comprises at least one longitudinal moving member longitudinally movably disposed on the platform and at least one lateral moving member laterally movably disposed on the platform, and 
the positioning processor controls the longitudinal moving member and the lateral moving member to push the drone to connect the charging connector of the drone to the power supply connector; and
two protective covers, wherein the protective covers are disposed on the base station and laterally moved relative to the platform and the at least one longitudinal moving member and the at least one lateral moving member are fixed with the protective covers and moved together with the protective covers.


a power controller, coupled to the power supply and the power supply connector, 
wherein the power controller is used to determine a battery specification of the battery and charge the battery from the power supply according to the battery specification; 
an image sensor, detecting the infrared light emitted by the drone; 
a positioning processor, coupled to the image sensor, and controlling the drone to be landed on a platform of the base station according to the infrared light; and 
a positioning structure, coupled to the positioning processor, 
wherein the positioning structure comprises at least one longitudinal moving member longitudinally movably disposed on the platform and at least one lateral moving member laterally movably disposed on the platform, and 
the positioning processor controls the longitudinal moving member and the lateral moving member to push the drone to connect the charging connector of the drone to the power supply connector; and
two protective covers, wherein the protective covers are disposed on the base station and laterally moved relative to the platform and the at least one longitudinal moving member and the at least one lateral moving member are fixed with the protective covers and moved together with the protective covers.


determining a battery specification of a battery of a drone;
charging the battery of the drone according to the battery specification;
detecting an infrared light emitted by the drone;
controlling the drone to be landed ona platform of the base station according to    the infrared light; and
controlling at least one longitudinal moving member and atleast one lateral         moving member disposed on the platform to push the drone, to connect the charging connector of the drone with the power supply connector,
wherein two protective covers are disposed on the base station and laterally      moved relative to the platform and the at least one longitudinal moving member and the at_least_one lateral moving member are fixed with the protective covers and moved      together with the protective covers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851